Citation Nr: 1206460	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  08-10 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder.

2.  Entitlement to service connection for a left hand disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a left arm disorder.

5.  Entitlement to service connection for a cervical and lumbar spine disorder.

6.  Entitlement to an initial compensable rating prior to April 27, 2009, and in excess of 10 percent thereafter, for right medial abdominal scar.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from April 25 to October 24, 1962, and from April 1963 to July 1964.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from March 2007and July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.  The March 2007 rating decision granted the Veteran's claims for service connection for a deviated nasal septum and denied service connection for left wrist, left arm, left shoulder, left hand, back, enuresis, bilateral hearing loss and diabetes mellitus type II disorders.  The RO granted service connection for a right medial abdominal scar in a July 2007 rating decision and evaluated the scar as noncompensable, effective May 5, 2006.  The Veteran disagreed with the evaluation of the scar and with the denials of service connection for left side upper extremity and back disorders.  In an April 2009 Decision Review Officer (DRO) decision, the DRO granted an increase to 10 percent for the service-connected right medial abdominal scar effective April 27, 2009.  The Veteran perfected an appeal.

The Veteran's representative stated in the February 2012 brief in support of the Veteran's claims that "there is a deferred issue" regarding the "right upper abdominal injury" addressed in the July 2007 rating decision.  The representative asks that a statement of the case be provided to the Veteran regarding the deferred issue.  However, the record shows that the Veteran's residuals of a right upper abdominal injury included the currently service-connected scar.  The claim was deferred in the March 2007 rating decision and was decided in the July 2007 rating decision.  There is no deferred issue addressed in the July 2007 rating decision.  The Veteran's representative also requests that the issue of entitlement to service connection for sleep apnea be referred to the RO for adjudication.  In this regard, the Board notes that such claim was denied in an August 2010 rating decision and there is no indication that the Veteran appealed such determination.

The Board also notes that the Veteran requested a hearing before a Veterans Law Judge sitting at the RO in his April 2008 substantive appeal (VA Form 9); however, he indicated that he wished to cancel such hearing in a September 2009 statement.  Therefore, the Veteran's request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2011).


FINDINGS OF FACT

1.  A left wrist disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  A left hand disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  A left shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

4.  A left arm disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

5.  A cervical and lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

6.  For the entire appeal period, the Veteran's right medial abdominal scar is manifested by pain without evidence of additional or more severe impairment warranting a higher or separate rating.

7.  As of April 29, 2009, the Veteran's right medial abdominal scar results in no more than a moderate muscle group disability manifested by adherence to underlying tissue, limitation of motion or loss of function as a result of moderately severe pain with bending or stooping, and underlying tissue damage, but no underlying tissue loss. 


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a left wrist disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Entitlement to service connection for a left hand disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  Entitlement to service connection for a left shoulder disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  Entitlement to service connection for a left arm disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  Entitlement to service connection for a low back disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

6.  For the entire appeal period, the criteria for an initial 10 percent rating, but no higher, for right medial abdominal scar have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008), (2011).

7.  As of April 27, 2009, the criteria for a separate 10 percent rating, but no higher, for impairment of muscle group XIX associated with right medial abdominal scar have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5319 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran describes two events that explain how he injured his left side and cervical and lumbar spine.  He first contended that he was injured when an anti-tank gun exploded in July 1962.  He next claimed that he was injured on the left side when he was pinned between a car door and a concrete pillar during his active duty service with the Air Force.  He also contends that the injuries he suffered during service have symptoms that have continued to the present time.  Finally, he contends that his service-connected right medial abdominal scar is worthy of a higher disability rating than that which was assigned by the RO.  The Board will first address preliminary matters and then render a decision on the issues on appeal.

VA's Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

With regard to the claims of service connection, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, August 2006 and October 2006 letters, sent prior to the initial unfavorable decision issued in March 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

With regard to the claim for a higher initial rating for the Veteran's service-connected right medial abdominal scar, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his scar was granted and an initial rating was assigned in the July 2007 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record further shows that AOJ obtained the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and private medical records that were identified by the Veteran.  Relevant to his claims for service connection, the Board observes that the Veteran indicated in a May 2009 statement that he had sought treatment at the University Hospital after service where they indicated that such was a lifetime disability due to the injury in the military.  However, while the Veteran submitted signed authorization forms in connection with such statement, he did not complete the form regarding the name or address of his medical provider.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Furthermore, it is unclear whether such records are already contained in the claims file as the SSA records include a multitude of records from various hospitals and clinics, which are not clearly labeled.  However, even if such records are not contained in the claims file and the Veteran had provided a proper authorization form, the Board finds such records to be irrelevant to the service connection claims decided herein because the Board acknowledges a current disability related to the Veteran's left side and spine and finds that the Veteran's allegations of his in-service injuries are not credible.  Therefore, records demonstrating a current diagnosis or nexus statement are not relevant absent evidence of an in-service injury.  Consequently, the Board finds that it is not necessary to obtain them prior to the adjudication of such claims.  See Loving v. Nicholson, 19 Vet. App. 96 (2005).

The Veteran received VA medical examinations in July 2007 and April 2009 that pertained to the Veteran's scar disability.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected scar as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

The Veteran did not receive VA medical examinations for his claimed left side and spine disorders.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The Veteran contends that he suffered injuries to his left side and spine in a July 1962 training accident.  See, for example, August 2006 Veteran's statement.   He also contends that he suffered injuries to his left side and back when he was pinned between a car door and a concrete pillar.  See, for example, May 2009 Veteran's statement.  As discussed in detail below, the record does not include service treatment records or other evidence of left side injuries or an injury to the cervical and lumbar spine during service.  Moreover, as discussed below, the record shows that the Veteran suffered injuries long after service that are related to his left side and spine.  Finally, as will be discussed in great detail below, the Board finds that the Veteran's statements regarding an in-service left side and spinal injuries are not credible.  In this regard, the Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  For those reasons, the Board finds that there is no evidence establishing that an event, injury or disease occurred in service, and that VA was not required to provide the Veteran with a VA medical examination pertaining to the claimed left side and spine disorders.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Service connection

The Veteran contends that he was injured during service and he seeks service connection for left wrist, hand, shoulder and arm disorders, and for a cervical and lumbar spine disorder.  In an August 2006 statement, the Veteran claimed that on July 23, 1962, at a U.S. Marine Corps training camp, he was adjusting the firing of an anti-tank weapon under the supervision of a Lt. Chase when it exploded.  "The explosion blew me airbore backwar5ds acroos the gunnery station (all sic)" where he landed "on my shoulder in the middle of my back an (sic) my lower parts of my middle back near hips."  He claims that his nose was broken, his left wrist "was full of metal," his left shoulder was "cut badly and bleeding," and he hurt both his cervical and lumbar spine.  Records of the event, according to the Veteran, were not able to be obtained.  See August 2006 statement.  He also claims that he was injured on the left side when he was pinned between a car door and a concrete pillar during his active duty service with the Air Force.  As such, the Veteran contends that service connection for such disorders is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).  The Board will address each Shedden element with regard to each claimed condition. 

VA x-rays dated August 2006 show post surgical changes of the lumbar spine to include a laminectomy defect at L3-4 without evidence of acute fracture or spondyliosis.  September 2007 treatment records show the Veteran complained of chronic pain of the left shoulder and back, among other things.  Private medical records include a July 1981 record detailing a "left L5 hemilaminotomy and L5 discectomy."  Also, a private treatment record dated in October 1980 showed that the Veteran underwent an anterior cervical fusion in August 1980, and an August 2006 VA treatment record reflects fusion of C5 through C7.  Element (1) is satisfied for the cervical and lumbar spine.

VA x-rays dated May 2007 show "bilateral AC [acromioclavicular] joint mild degenerative changes."  Element (1) is satisfied for the left shoulder.

There is no medical evidence of record of a current left hand, left wrist, or left arm disorder.  The Veteran contended in the November 2007 notice of disagreement that he could not hold a piece of paper or do "simple things" with his left hand as a result of the left shoulder injury he received during his active duty service with the Air Force.  The Veteran also submitted the statements of B.S., the Veteran's mother and the Veteran's sister who stated in statements dated November 2007 that they have observed that the Veteran cannot grasp things with his left hand and that he has an "inability" to use his left arm.  The Veteran's wife also submitted a November 2007 statement that the Veteran generally had problems with his left hand, wrist, and arm.  The Board notes that as a lay person the Veteran is competent to report the onset and continuity of the symptoms he has experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  For those reasons, the Board finds that Element (1) is met regarding the Veteran's left arm, wrist, and hand.

With regard to element (2), evidence of in-service incurrence or aggravation of a disease or injury, the Board notes that the Veteran has contended that his spine and left side injuries occurred during his first period of active duty for training in July 1962.  The Board observes that the Veteran began his Marine Corps training on April 25, 1962, and that he was discharged to inactive duty on October 24, 1962.  The service treatment records in the Veteran's VA claims folder include a March 1962 pre-duty examination that notes three scars: a one inch scar on the right scapular region; a 2 inch scar on the left wrist; and, a 2 inch scar on the mid-chest.  An August 8, 1962, record reports a "Hx [history] of nasal Fx [fracture] and displacement; blow to nose 2 days ago [without] much change in shape; pt [patient] now has trouble breathing."  An October 23, 1962, discharge examination report notes a fracture of nasal bones with deviation to the left, and further notes the three scars noted on the entrance examination.

The objective evidence of record is in stark contrast to the claims made by the Veteran that he was involved in an accident that injured his spine to the degree where his knees buckled and he had difficulty walking; had a serious laceration to the left shoulder; broke his left arm and hurt his back.  In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1977), cert. denied, 523 U.S. 1046 (1998).   Competency of evidence is a legal concept addressing whether testimony may be heard and considered by a trier of fact.  Credibility and weight of evidence addresses the probative value of the evidence after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has held that contemporaneous evidence, that is evidence that was created at the time of or near an event, has more probative value than history reported by a Veteran who is seeking monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

When the record is viewed in its entirety, the Board finds that the Veteran's claim is not credible.  The Veteran's statement regarding his in-service injuries comes about 45 years after the events allegedly happened and is in connection with his claim for VA compensation, which would result in a monetary benefit if granted.  The Veteran's statement describes serious injuries, yet in October, 1962,  just three months after the alleged event, there is no evidence of a broken left arm or badly cut left shoulder or back injury.  Likewise, there is no evidence of an injury to left hand or wrist.  Moreover, during the Veteran's second period of active duty there are no complaints or treatment for residuals of a left hand, left wrist, left arm, left shoulder, or spine injury that had occurred in the previous period of active duty.  There is nothing in the entrance examination for the Veteran's second period of active duty that includes reference to any such injuries.  In sum, there is no evidence that is consistent with the Veteran's statement.

The Board further notes that the Veteran has contended that he injured his spine during his second period of enlistment when he was pinned between a car door and a concrete pillar.  The Veteran's service treatment records include a July 1964 entry noting that the Veteran "cut back on car door."  The examiner's impression was a "laceration of back, R."  The wound was cleaned and sutures were provided along with a dry pressure dressing.  A July 7, 1964, entry states that the sutures were not ready to come out.  There are no other records.  In this case, the Veteran claims an injury to his left shoulder and spine.  The July 1964 laceration is described to be on the right side of the Veteran's back.  There is no evidence of any further treatment; the Board notes that the Veteran was discharged on July 16, 1964, just 9 days after the July 7 notation was made. 

The Veteran described in his May 2009 statement that he suffered a deep cut under his left shoulder from the car door, and that it was infected prior to healing.  The contemporary evidence does not support the Veteran's version of events; the injury, was on the right side of the back and nothing is in the record about an infection.  Moreover, the Veteran's description of the injury portrays a more severe injury than the contemporaneous treatment note.  The Board once again finds that the record evidence is not consistent with the Veteran's statement.  In addition, the Veteran has essentially argued he was exclusively injured by two separate accidents.  The Board finds that the May 2009 statement regarding the injury in July 1964 is not credible.  The Board finds that the contemporary medical evidence is more probative than the Veteran's statements made some 45 years after the alleged incident and in connection with his claim for VA benefits.

Moreover, the objective evidence of record, as discussed below, shows that the Veteran had numerous injuries during civilian employment that occurred years after his discharge from active duty service.  That evidence does not include any reference to a cut to the Veteran's back, right or left side, but, rather, addresses a spine disorder.  Therefore, such does not support the Veteran's statements that his lacerations resulted in deterioration of his spinal column and, consequently, the Veteran's statements are inconsistent with the evidence of record.

For these reasons, the Board finds that the Veteran's statements are not credible and they are not probative of the occurrence of an in-service injury or event that resulted in his left shoulder, left arm, left wrist, left hand, and spine disorders.  The Board also finds that element (2) is not satisfied as to any of the Veteran's claimed disorders.  

With regard to element (3), evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the Board observes that the evidence of record reflects that medical professionals have related to the Veteran's diagnosed disorders to events subsequent to his military service, i.e., injuries the Veteran suffered during employment long after he was discharged from active duty.  In this regard, the record includes evidence from the Veteran's SSA disability folder.  That evidence includes a November 1981 note from Dr. T.S., M.D., who states that the Veteran was examined with complaint for right arm and left shoulder pain.  Dr. T.S. also noted the Veteran had previous cervical spine disc surgery.  A June 1981 note by Dr. W.G., M.D., reports that the Veteran complained of low back pain and "claims to have injured himself at work in March of 1981, while straining."  

Dr. D.L., M.D., provided a July 1981 note that says the Veteran had been a patient for several months for complaints of back pain "stemming from an injury at work, approximately 15 months ago."  A May 1983 note from Dr. E.M., M.D., states that on April 3, 1983, the Veteran was working when he slipped and fell on a wet floor and "suffered a Colle's fracture of his left wrist," and that he had since had numbness and pain in the left hand and fingers of the left hand.  A September 1983 x-ray report by Dr. W.M., M.D., states that the x-ray showed "some deformity of the distal radius could represent an old impaction fracture now well healed."  An October 1984 note by Dr. D.L., M.D., states that the Veteran had complaints of pain in his back and left leg "since a work-related accident in March of 1984."  A September 1985 operative note by Dr. D.L., M.D., provides a history of the Veteran's low back problem that begins in 1981.  Dr. D.L. also noted in an August 1981 note that the Veteran stated he "had a bayonet stab wound to his neck when in the Army many years ago," and "subsequently underwent the onset of neck pain while working as a construction worker at Memorial Hospital and underwent a C3-4 cervical disc operation by Dr. [A.B.] in 1974."  Other examples of medical records in evidence that do not support the Veteran's claim that his injuries are related to service include Florida Department of Corrections prison treatment records showing the Veteran complained of low back pain after a fall in a kitchen and records showing employment related injuries during the late 1990's.  

The Board recognizes that lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  There is nothing in the record to support a conclusion that the Veteran has the training, education or experience to provide a medical opinion regarding etiology of his left side or back disorders.  There is no evidence the Veteran bases his opinion of etiology on a physician's assessment or opinion, and as noted above, there is a difference between competency and credibility.  As demonstrated above, the Veteran has told private physicians who did not have access to his military records that he served in Vietnam, was wounded in Vietnam, and had bayonet wounds to the neck and abdomen.  Such misrepresentation supports a conclusion that the Veteran is unreliable to provide accurate medical history.  In addition, the plethora of employment-related accidents serve to support a conclusion that the Veteran's claimed conditions did not arise during service, but rather were incurred after service.  The Board again notes that the Veteran's claim that his current disorders are related to his active duty are, in the context of the entire record, not credible.  For those reasons, the Board finds that element (3) is also not satisfied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for left wrist, hand, shoulder, arm and spine disorders.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected right medial abdominal scar is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).   In this regard, the Board observes that the schedular criteria for evaluating scars have undergone revision during the appeal period.  The amendment, affecting Diagnostic Codes 7800 - 7805, was revised effective October 23, 2008.  These revisions are applicable only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54, 708  (Sept. 23, 2008).  A Veteran previously evaluated under the previous criteria may request review under the revised criteria.  Id.  In the present case, the April 2009 DRO decision considered both the old and revised regulations.  As such, the Board has evaluated the Veteran's claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest rating.

The Veteran's scar is currently rated as 10 percent disabling effective April 27, 2009, the date of the most recent VA examination, and the scar was evaluated as noncompensable prior to that time effective from the date VA received the Veteran's claim, May 5, 2006.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Relevant to the pre-October 2008 regulations, the Board initially observes that Diagnostic Codes 7800 is not applicable in this case. Diagnostic Code 7800 provides criteria for rating of scars causing disfigurement of the head, face, or neck, and not the right knee area, as is the case here. 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling. Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling. Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling. Scars in an area or areas exceeding 144 square inches (929 sq. cm.) are rated 40 percent disabling. Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 . Note (2) provides that a deep scar is one associated with underlying soft tissue damage. 

Under Diagnostic Code 7802, scars other than head, face, or neck that are superficial and do not cause limited motion but are 144 square inches (929 square centimeters) or greater will be evaluated as 10 percent disabling. A note following the Diagnostic Code defines a superficial scar as one not associated with underlying soft tissue damage. 

Additionally, Diagnostic Code 7803 provides for a 10 percent rating for unstable, superficial scars and Diagnostic Code 7804 allows for a 10 percent rating for superficial scars that are painful on examination.  Note (1) of Diagnostic Code 7803 provides that an unstable care is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) of Diagnostic Codes 7803 and 7804 states that a superficial scar is one not associated with underlying soft tissue damage.

Under Diagnostic Code 7805, scars will be rated on the limitation of function of the affected part.

Relevant to the rating criteria in effect as of October 2008, Diagnostic Code 7800 pertains to scars of the head, face, and neck and, therefore, is inapplicable in the instant case.

Diagnostic Code 7801 pertains to scars not of the head, face, or neck, that are deep and nonlinear.  Scars in an area or areas at least 6 square inches (39 sq. cm.), but less than 12 square inches (77 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas at least 12 square inches (77 sq. cm.), but less than 72 square inches (465 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas at least 72 square inches (465 sq. cm.), but less than 144 square inches (929 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas of 144 square inches (929 sq. cm.) or greater are rated 40 percent disabling. Note (1) provides that a deep scar is one associated with underlying soft tissue damage. 

Under Diagnostic Code 7802, scars not of the head, face, or neck that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater will be evaluated as 10 percent disabling.  A note following the Diagnostic Code defines a superficial scar as one not associated with underlying soft tissue damage. 

Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrants a 10 percent rating.  Three or four scars that are unstable or painful warrants a 20 percent rating.  Five or more scars that are unstable or painful warrants a 30 percent rating.  Note (1) provides that an unstable care is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that, if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code when applicable.  

Diagnostic Code 7805 is relevant to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  It provides that any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 should be evaluated under an appropriate diagnostic code.

The Board observes that the Veteran's scar was originally rated under Diagnostic Code 7805 (2008) pertaining to limitation of function of the affected part.  However, as of April 27, 2009, it has been evaluated under Diagnostic Code 7804 (2008).  

The pertinent evidence includes a June 2007 VA examiner's report that describes the Veteran's scar as on the right medial abdomen lateral to umbilicus, with a maximum width of 1 centimeter and a maximum length of 11.5 centimeters.  The examiner reported there was no tenderness on palpation, limitation of motion or loss of function, underlying soft tissue damage, or skin ulceration or breakdown over the scar.  The Veteran's wife's November 2007 statement told how the Veteran's stomach scar is "very painful when he tries to bend, sit up or sit down or get up."  As noted above, the Veteran's wife is competent to provide detail of the observations of pain her husband experiences.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Additionally, a VA examiner reported in an April 2009 VA examination report that the Veteran's scar was painful, but there was no skin breakdown.  She further indicated that the Veteran complained of burning all the time.  He indicated that the symptoms had been present for quite a few years, but were getting worse.  The examiner noted that the scar was present at the right lateral umbilicus with a width of 1 centimeter and a length of 11 centimeters.  There was pain on palpation and adherence to underlying tissue.  She further noted that there was limitation of motion or loss of function as a result of moderately severe pain with bending or stooping.  The examiner also reported that the scar was not unstable.  There was underlying tissue damage, but no underlying tissue loss.   

Based on the preceding evidence, the Board finds that the Veteran is entitled to an initial 10 percent rating pursuant to Diagnostic Code 7804 (2008) as such has been manifested by pain throughout the appeal period.  In this regard, while the June 2007 VA examination failed to note such complaints, the Veteran's spouse competently testified to witnessing the Veteran experience pain associated with his abdominal scar.  Additionally, at his April 2009 VA examination, the Veteran reported pain and burning that had been present for quite a few years.  A 10 percent rating is the maximum rating under Diagnostic Code 7804 (2008).  However, higher ratings are available under Diagnostic Code 7804 (2011).  Even so, the Board finds that the Veteran is not entitled to a higher rating under such Diagnostic Code as he only has one scar and it is not unstable.  See also Note (2).  

The Board has considered whether the Veteran is entitled to a higher or separate rating under another Diagnostic Code relevant to scars.  However, while the Veteran has a deep scar as noted on the April 2009 VA examination, such is not of a size to warrant a compensable rating under the pre- or post-October 2008 Diagnostic Code 7801 or 7802.  Additionally, under Diagnostic Code 7803 (2008), the Veteran's scar has never been described as unstable and, therefore, he is not entitled to a compensable rating under such diagnostic criteria.  As such, the Veteran is not entitled to a higher or separate rating under the pre- or post-October 2008 Diagnostic Codes 7801-7804.

However, under the pre- and post-October 2008 Diagnostic Code 7805, which allows a separate evaluation for disabling effects, i.e., limitation of function, if not considered in the rating provided under Diagnostic Codes 7800-7804, the Board finds that the Veteran is entitled to a separate 10 percent rating under Diagnostic Code 5319 for a moderate disability of muscle group XIX as of April 27, 2009, the date of the VA examination demonstrating such disabling effect.   

Specifically, 38 C.F.R. § 4.73, Diagnostic Code 5319 provides the rating criteria for muscle group XIX, which pertains support and compression of the abdominal wall and lower thorax; flexion and lateral motions of the spine; synergists in strong downward movements of the arm.  Under such criteria, a slight disability warrants a noncompensable rating, a moderate disability warrants a 10 percent rating, a moderately severe disability warrants a 30 percent rating, and a severe disability warrants a 50 percent rating. 

As of April 27, 2009, the evidence demonstrates that the Veteran's scar is manifested by adherence to underlying tissue, limitation of motion or loss of function as a result of moderately severe pain with bending or stooping, and underlying tissue damage, but no underlying tissue loss.  38 C.F.R. § 4.56(d)(2)(iii); provides that a moderate disability of the muscles has objective findings of entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  In the instant case, the Board finds that the Veteran's abdominal scar results in impairment of muscle tonus and loss of power due to its adherence and damage to the underlying tissue.  Therefore, as of April 27, 2009, a separate 10 percent rating under Diagnostic Code 5319 is warranted.  In assigning this separate rating, the Board finds that such is compensating the Veteran for symptomatology that is not contemplated by Diagnostic Code 7804 and thus does not violate the rule against pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board further finds that the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5319 as the evidence fails to demonstrate a moderately severe or severe disability.  Specifically, there is no evidence that there are indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  In this regard, the evidence fails to demonstrate loss of tissue.  Additionally, there is no evidence of ragged, depressed and adherent scars indicating wide damage to muscle groups; palpitation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area, muscle swell and harden abnormally in contraction, tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function; X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of the scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  See 38 C.F.R. § 4.56(d)(3)(iii); (d)(4)(iii).  

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected scar; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning additional staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected scar with the established criteria found in the rating schedule.  The Board finds that the Veteran's scar symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his scar that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  As the threshold test of that first factor is not met, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  However, in this regard, the Board notes that, while the Veteran is not employed, such is not related to his scar.  Moreover, there are no periods of frequent hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the evidence reflects that the Veteran is unemployed; however, he has not alleged, and the record does not show, that such is a result of his service-connected scar.  Rather, the evidence indicates that his unemployment is due to nonservice-connected disaiblities, to include his cervical and lumbar spine disorder.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

In sum, the Board finds that, for the entire appeal period, an initial rating of 10 percent, but no higher, for the Veteran's scar under Diagnostic Code 7804 is warranted.  The Board further concludes that, beginning April 27, 2009, a separate rating of 10 percent, but no higher, under Diagnostic Code 5319 is warranted.  In denying higher initial ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for a left wrist disorder is denied.

Service connection for a left hand disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a left arm disorder is denied.

Service connection for a low back disorder is denied.

For the entire appeal period, an initial 10 percent rating, but no higher, for right medial abdominal scar is granted, subject to the law and regulations governing the payment of monetary benefits.

As of April 27, 2009, a separate 10 percent rating, but no higher, for impairment of muscle group XIX associated with right medial abdominal scar is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


